                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


RANDY DENKER                                         )
                                                     )
                Plaintiff                            )
         v.                                          )      Civil No. 3:20-cv-660
                                                     )
ZERO WASTE RECYCLING, LLC                            )
                                                     )
                                                     )
                Defendant                            )
                                                     )
                                                     )

              NOTICE ON ORDER REGARDING AMENDED COUNTERCLAIM

         Defendant Counter-Plaintiff, Zero Waste Recycling, LLC (“Defendant Counter-Plaintiff”

or “Zero Waste”), by its undersigned counsel, hereby notifies the Court that it has decided not to

file an Amended Counter-Claim, in response to the Court’s April 29, 2021 Order, allowing it to

do so.

                Dated this 6th day of May, 2021

                                      /s/Zipporah Basile Edwards
                                      Zipporah Basile Edwards (N.C. Bar No. 20838)
                                      OFFIT KURMAN, P.A.
                                      301 S College St, Suite 2600
                                      Charlotte, NC 28202
                                      Phone: 704-377-2500
                                      Fax: 704-372-2619
                                      E-Mail: zip.edwards@offitkurman.com

                                      Scott Kamins, pro hac vice
                                      Offit Kurman, P.A.
                                      8171 Maple Lawn Blvd., Suite 200
                                      Maple Lawn, MD 20759
                                      (301) 575-0347 (phone)
                                      (301) 575-0335 (facsimile)
                                      skamins@offitkurman.com
                                      Attorneys for Defendant


                                               -1-
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed
electronically with the Court’s CM/ECF system, which will send notice of filing to the
following counsel of record.

Corey M. Stanton
Philip J. Gibbons, Jr.
Craig L. Leis
GIBBONS LEIS, PLLC
14045 Ballantyne Corporate Place , Ste 325
Charlotte, North Carolina
Attorneys for Plaintiff


                           Dated this 6th day of May, 2021

                           /s/Zipporah Basile Edwards
                           Zipporah Basile Edwards



4832-6366-2056, v. 1




                                          -2-
